The request for reconsideration has been considered but does NOT place the application in condition for allowance. Upon entry of the amendment submitted 10/15/2021, the claims remain rejected for the reasons outlined in the previous Office Action.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-4, 6, and 15-20 over Waffle Pantry, Food, Baking Bites, Shibata et al., and Pearson et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first reasserted arguments presented in remarks filed 03/25/2021 and argued that Examiner did not properly account for the “performance” of the claimed compositions (Applicant’s Remarks, p. 7, ¶2 – p. 8, ¶1).
Examiner maintains the position detailed at paragraph 53 of the previous Office Action filed 07/28/2021. The claims have not been amended to require the incorporation of the composition into a baked product or in any other manner that would necessitate consideration of Applicant’s arguments as related to the performance of the composition in such products. The performance limitations that are actually claimed (i.e., dissolution time) were addressed and determined to be obvious in the claim rejections.
Applicant then argued that there is an unexpected relationship between pearl sugar with the claimed dissolution attribute and melting characteristics in an “end product” (Applicant’s Remarks, p. 8, ¶5 – p. 9, ¶1). Applicant argued that the claimed pore size avoids an interaction between the pearl sugar and a matrix that would be too intense (Applicant’s Remarks, p. 9, ¶¶2-4).
Again, the claims do not require any particular melt characteristics in any specific “end product” or any type of reaction or not with a matrix. The discrepancy in scope between 
Applicant argued that Food is misinterpreted as teaching that pearled sugar can be substituted with an equal amount of coarsely crushed sugar cubes, rather than that “all kinds of sugars can be used for various applications” (Applicant’s Remarks, p. 9, ¶7 – p. 10, ¶3).
However, Applicant’s arguments unnecessarily complicate the plain disclosure of the comment on Food. The comment plainly states that pearled sugar may be substituted with coarsely crushed sugar cubes, which would be how a practitioner would interpret the comment. Examiner maintains that Food is adequate for all that is relied on in the present claim rejections and that reliance on the reference does not rely on improper hindsight. Applicant’s argument that the comment implicitly means something broader than it plainly states is unpersuasive.
Applicant then argued that Shibata et al. is an unrelated art reference (Applicant’s Remarks, p. 10, ¶5).
MPEP 2141.01(a) states: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” Shibata et al. discloses a solid food product wherein “the higher the porosity becomes, the higher the solubility becomes” upon dissolution in a liquid ([0053]). The claimed invention likewise involves the dissolution of a solid food product in and the porosity of that food product. Examiner maintains that Shibata et al. is properly relied on as analogous prior art due to being in the same field of endeavor as the claimed invention. That the composition of the two solid products is different 
Applicant also argued that the teaching in Pearson “is not a clear teaching or even a suggestion of the entire range” (Applicant’s Remarks, p. 10, ¶6 – p. 11, ¶1). Applicant asserted that properties of saccharides are different from those of milk proteins (Applicant’s Remarks, p. 11, ¶2). Applicant noted that Pearson and Shibata have different patent classifications (Applicant’s Remarks, p. 11, ¶3).
Pearson is relied on for the notion that the degree of compaction is a result-effective variable that affects the rate of dissolution, and Examiner maintains that the reference is adequate for such a reliance, despite indicating only that the degree of compaction “appear[s]” to play a role related to the rate of dissolution. Accordingly, Examiner further maintains that a range of compaction forces from that necessary to produce pearl sugar to the lowest possible force that would still produce a cohesive compacted product would be obvious. While certain properties may differ between saccharides and milk proteins, Examiner maintains that teaching related to milk proteins would be instructive for applications involving saccharides where the teaching is related to the relationship between porosity and dissolution properties. A skilled practitioner would recognize that the porosity and consequent dissolution properties would not necessarily be different if the porous substance was modified to have a different composition, since the pores would be recognized as being the critical element of the dissolution attributes. That the references have different classification symbols is of no consequence to the analysis.
Applicant next argued that the claim rejections rely on improper hindsight (Applicant’s Remarks, p. 12, ¶¶2-3).
In response to Applicant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner maintains that the present claim rejections rely only on knowledge that was within the level of ordinary skill at the time claimed invention was made.
The rejections of claims 1-4, 6, and 15-20 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 7-14 and 21 over Verkler, Pearson et al., Food, Baking Bites, and Shibata et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that a practitioner would not combine Pearson et al. with Verkler, since Pearson et al. is not directed to the manufacture of pearl sugar (Applicant’s Remarks, p. 12, ¶4 – p. 13, ¶2).
Examiner maintains the position expressed at paragraph 67 of the previous Office Action.
Applicant then reasserted arguments (Applicant’s Remarks, p. 13, ¶3 – p. 14, ¶1) that were previously presented and addressed in paragraphs 69 and 71 of the previous Office Action. Examiner maintains the positions expressed previously therein.
Applicant the reasserted that a practitioner would not consult Shibata et al. due to differences between saccharides and milk proteins (Applicant’s Remarks, p. 14, ¶2).
Examiner maintains that such differences would not preclude combination of the references as discussed in paragraph 12 previously herein.
The rejections of claims 7-14 and 21 have been maintained herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793